Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/294,263 has claims 1-6, 8 and 12-22 pending filed on 03/06/2019; there is 3 independent claim and 19 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the claims 7 and 9-11 (09/22/2021).
.
Response to Arguments

This Office Action is in response to applicant’s communication filed on September 22, 2021 in response to PTO Office Action dated March 22, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Rejections


Claim Rejections - 35 USC § 101

 a.	35 USC § 101 Rejection of claims 1-22


With reference to applicant's amendments filed on 09/22/2021 with respect to the claims 1-22, the 35 USC § 101 rejection is withdrawn for the claims 1-22.

b.	35 USC § 101 Rejection of claims 15-19 (Non-statutory Subject Matter)


With reference to applicant's amendments filed on 09/22/2021 with respect to the claims 15-19, the 35 USC § 101 rejection is withdrawn for the claims 15-19.


Claim Rejections - 35 USC § 103

 35 USC § 103 Rejection of claims 1-6, 8, and 12-22


Applicant's arguments filed on 09/22/2021 with respect to the claims 1-6, 8, and 12-22 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al (US PGPUB 20080195664) in view of Van Coppenolle et al (US PGPUB 20150032847) and in further view of Petras et al (US PGPUB 20040205065). 

As per claim 1:
Maharajh teaches:
“A method, comprising” (Paragraph [0009] (a method includes))
 “displaying a content referral created by an originator, said content referral including at least an element” (Paragraph [0165] and Paragraph [0522] (display details of the content that may include content referral that may be associated with a mobile media platform)). 
Maharajh does not EXPLICITLY discloses: detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision; and storing thanks information in a content referral database record associated with the content referral; receiving a search query; identifying the content referral as a hit for the search query; and using the thanks information associated with the content referral to fashion search results for the search query. 
However, Van Coppenolle teaches:
“detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision” (Paragraph [0030] and Paragraph [0415] (the user will be recommended items that people with similar tastes and preferences liked and a collaborative filtering post-processing step to update the rank of content objects in the selection of engine for this viewer)) 
Also, Petras teaches:
 “and storing information indicating that the originator influenced someone to make a decision” (Paragraph [0024] (collecting such particular user's opinions about respective degrees of relevance to such particular database subject of such respective presented natural-language terms and adding such particular user's opinions to such database))
“receiving a search query” (Paragraph [0045] (receiving at least one request for information from such at least one user))
“identifying the content referral as a hit for the search query” (Paragraph [0046] and Paragraph [0279] (provides means for user-searching, using at least one natural-language word, to select at least one desired kind of stored experience and the instant search engine finds those subjects having a high aggregate rating, considering all of the terms and/or other search options))
“and using the thanks information associated with the content referral to fashion search results for the search query” (Paragraph [0420] (the natural language terms that everyday people use to describe the things they like (thanks information associated with the content referral) will be stored in a database that all users can search)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh, Van Coppenolle and Petras for “detecting a thanks activity that indicates a viewer of the content referral relied on the content referral to make a decision; and storing thanks information in a content referral database record associated with the content referral; receiving a search query; identifying the content referral as a hit for the search query; and using the thanks information associated with the content referral to fashion search results for the search query” as recommendation technology is used to help people find products they like on the internet, through other media or elsewhere (Van Coppenolle, Paragraph [0018]) and collecting user opinions and/or reviews regarding the database subjects and for utilizing the user opinions and/or reviews to support database searches and more informed decision making about the subjects (Petras, Paragraph [0016]).  
Therefore, it would have been obvious to combine Maharajh, Van Coppenolle and Petras.

As per claim 2:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1 above. 
Van Coppenolle further teaches:
“using the thanks information associated with the content referral to fashion search results for the search query further comprises using the thanks information to rank search results” (Paragraph [0127] (using the value representing an individuals motivational strength to select or purchase the content object (the thanks information associated with the content referral) to determine a ranking for the content object relative to other content objects)).

As per claim 3:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1 above. 
Petras further teaches:
“wherein the using the thanks information associated with the content referral to fashion search results for the search query further comprises using the thanks information to augment the search results” (Paragraph [0420] and Paragraph [0448] (the natural language terms that everyday people use to describe the things they like (thanks information associated with the content referral) will be stored in a database that all users can search and appears when the subject is called up in search results)).

As per claim 4:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 3 above. 
Petras further teaches:
“wherein augmenting the search results further comprises augmenting the search results to include information related to the viewer” (Paragraph [0420] (users may choose from hundreds of pre-selected Descriptive Words, or add their own)).

As per claim 5:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 3 above. 
Petras further teaches:
“wherein augmenting the search results further comprises augmenting the search results by including information regarding the thanks information with the search results for the content referral or the element” (Paragraph [0420] and Paragraph [0448] (the natural language terms that everyday people use to describe the things they like or any exceptional experience worth sharing with the online community (thanks information associated with the content referral) will be stored in a database that all users can search and appears when the subject is called up in search results )).

As per claim 6:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1 above. 
Petras further teaches:
“wherein the using the thanks information associated with the content referral to fashion search results for the search query further comprises identifying the thanks information in a search result” (Paragraph [0420] (the natural language terms that everyday people use to describe the things they like (thanks information associated with the content referral) will be stored in a database that all users can search and appears when the subject is called up in search results)).
Also, Van Coppenolle further teaches:
“search result that is the content referral” (Paragraph [0473] (whether the content object was compiled by modeling system by the recommended content object)).

As per claim 8:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1 above. 
Maharajh further teaches:
“further comprising adding the content referral to a list of content referrals associated with the viewer” (Paragraph [0128] (the users could be provided other links to allow them to choose from a list of other content that is available on either the broadcast or cellular networks)).
Also, Van Coppenolle further teaches:
“and returning the content referral as a search result including the viewer as a search term” (Paragraph [0410] (a viewer initiated event to modify the search terms/keywords associated with the channel results in updating the filter values associated with that channel)).

As per claim 12:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1  above. 
Van Coopenolle further teaches:
“wherein the element is a subject of the content referral” (Paragraph [0473] (whether the content object was compiled by modeling system by the recommended content object)).

As per claim 13:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1  above. 
Van Coopenolle further teaches:
“wherein the element is a category of the content referral” (Paragraph [0393] (subject content has been objectively categorized by the content provider source)).

As per claim 14:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1  above. 
Maharajh further teaches:
“further comprising storing metadata related to the viewer and a context of the thanks initiator” (Paragraph [0007] (the tags may be metadata included in same file as the content  )).

As per claim 15:
Maharajh teaches:
“One or more computer storage media containing processor-executable instructions that, when executed on a processor, perform the following operations” (Paragraph [0534] (a media platform may include a multimedia system that provides programmable digital signal processors or other programmable device, along with internal and/or external memory includes))
 “displaying an element in a content referral created by an originator” (Paragraph [0165] and Paragraph [0522] (display details of the content that may include content referral that may be associated with a mobile media platform)). 
Maharajh does not EXPLICITLY discloses: displaying a thanks icon with the content referral; receiving an indication that the thanks icon has been selected by a viewer; storing information associated with the thanks icon selection, said information indicating that a user thanked the originator for providing the content referral; associating the content referral, the element, the originator, and the viewer in a database such that search queries executed on the database can return results based on the association; receiving a search query having the element as a search term; and returning at least some information related to the viewer in search results. 
However, Van Coppenolle teaches:
“displaying a thanks icon with the content referral” (Paragraph [0474] (icon representing the primary content object data stream)) 
“receiving an indication that the thanks icon has been selected by a viewer” (Paragraph [0474] (icon and the plurality of secondary content object data streams, arranged along a side dimension of UI display area)).
Also, Petras teaches:
 “storing information associated with the thanks icon selection, said information indicating that a user thanked the originator for providing the content referral” (Paragraph [0024] (collecting such particular user's opinions about respective degrees of relevance to such particular database subject of such respective presented natural-language terms and adding such particular user's opinions to such database))
“associating the content referral, the element, the originator, and the viewer in a database such that search queries executed on the database can return results based on the association” (Paragraph [0420] (the natural language terms that everyday people use to describe the things they like (thanks information associated with the content referral) will be stored in a database that all users can search))
“receiving a search query having the element as a search term” (Paragraph [0045] (receiving at least one request for information from such at least one user))
“and returning at least some information related to the viewer in search results” (Paragraph [0448] (the linked text that appears when the subject is called up in search results)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh, Van Coppenolle and Petras for “displaying a thanks icon with the content referral; receiving an indication that the thanks icon has been selected by a viewer; storing information associated with the thanks icon selection, said information indicating that a user thanked the originator for providing the content referral; associating the content referral, the element, the originator, and the viewer in a database such that search queries executed on the database can return results based on the association; receiving a search query having the element as a search term; and returning at least some information related to the viewer in search results” as recommendation technology is used to help people find products they like on the internet, through other media or elsewhere (Van Coppenolle, Paragraph [0018]) and collecting user opinions and/or reviews regarding the database subjects and for utilizing the user opinions and/or reviews to support database searches and more informed decision making about the subjects (Petras, Paragraph [0016]).  
Therefore, it would have been obvious to combine Maharajh, Van Coppenolle and Petras.

As per claim 16:
Maharajh, Van Coppenolle and Petras teach the computer storage media as specified in the parent claim 15 above. 
Petras further teaches:
 “further comprising receiving a search query related to the originator” (Paragraph [0045] (receiving at least one request for information from such at least one user))
“and returning a result that identifies the content referral” (Paragraph [0046] and Paragraph [0279] (provides means for user-searching, using at least one natural-language word, to select at least one desired kind of stored experience and the instant search engine finds those subjects having a high aggregate rating, considering all of the terms and/or other search options)).

As per claim 17:
Maharajh, Van Coppenolle and Petras teach the computer storage media as specified in the parent claim 15 above. 
Petras further teaches:
 “further comprising receiving a search query related to the originator” (Paragraph [0045] (receiving at least one request for information from such at least one user))
“returning a result that identifies the element” (Paragraph [0448] (the linked text that appears when the subject is called up in search results)).

As per claim 18:
Maharajh, Van Coppenolle and Petras teach the computer storage media as specified in the parent claim 15 above. 
Petras further teaches:
 “further comprising receiving a search query related to the element” (Paragraph [0045] (receiving at least one request for information from such at least one user))
“returning a result that identifies the originator” (Paragraph [0448] (the linked text that appears when the subject (originator) is called up in search results)).

As per claim 19:
Maharajh, Van Coppenolle and Petras teach the computer storage media as specified in the parent claim 15 above. 
Petras further teaches:
 “further comprising notifying the originator that someone has identified the originator as an influencer relative to the element” (Paragraph [0461] (also a link that allows users to notify an advertiser (originator) about other subjects he/she might want to add)).

As per claim 20:
Maharajh teaches:
“A system, comprising” (Paragraph [0006] (a system comprises))
“a processor” (Paragraph [0552] (a procesor))
“a memory” (Paragraph [0552] (a memory))
“a display” (Paragraph [0087] (a display device))
 “a searchable database” (Paragraph [0082] (the structure may include relational databases)).
Maharajh does not EXPLICITLY discloses: a content referral user interface displayed on the display, the content referral user interface including a thanks icon; receiving an indication that the thanks icon has been selected by a viewer; a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, the content referral including an element;  a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element, and the originator in a searchable database such that the data identifies a relationship between the element and the originator; and wherein a search query related to the element is executed against the originator; and a search query related to the originator is executed against the element. 
However, Van Coppenolle teaches:
“a content referral user interface displayed on the display, the content referral user interface including a thanks icon” (Paragraph [0474] (icon representing the primary content object data stream))
“a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, the content referral including an element” (Paragraph [0043] and Paragraph [0196] (currently textual or analytic material is typically stored, which are accessible through interfaces and the user interface for presenting multiple content object data streams that have recommended to a viewer))
“a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element, and the originator in a searchable database such that the data identifies a relationship between the element and the originator” (Paragraph [0474] (icon representing the plurality of primary content data object and the icon for secondary content object data streams, arranged along a side dimension of UI display area)).
Also, Petras teaches:
“and wherein a search query related to the element is executed against the originator” (Paragraph [0420] (the natural language terms that everyday people use to describe the things they like (thanks information associated with the content referral) will be stored in a database that all users can search))
“and a search query related to the originator is executed against the element” (Paragraph [0448] (the linked text that appears when the subject is called up in search results)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh, Van Coppenolle and Petras for “a content referral user interface displayed on the display, the content referral user interface including a thanks icon; receiving an indication that the thanks icon has been selected by a viewer; a content referral created by an originator and stored in the memory and displayed by way of the content referral user interface, the content referral including an element;  a thanks component configured to receive an indication of selection of the thanks icon and to store data related to the element, and the originator in a searchable database such that the data identifies a relationship between the element and the originator; and wherein a search query related to the element is executed against the originator; and a search query related to the originator is executed against the element” as recommendation technology is used to help people find products they like on the internet, through other media or elsewhere (Van Coppenolle, Paragraph [0018]) and collecting user opinions and/or reviews regarding the database subjects and for utilizing the user opinions and/or reviews to support database searches and more informed decision making about the subjects (Petras, Paragraph [0016]).  
Therefore, it would have been obvious to combine Maharajh, Van Coppenolle and Petras.

As per claim 21:
Maharajh, Van Coppenolle and Petras teach the system as specified in the parent claim 20 above. 
Petras further teaches:
 “wherein a search result executed against the element and the originator returns a result identifying the relationship between the originator and the element” (Paragraph [0420] (the natural language terms that everyday people use to describe the things they like (thanks information associated with the content referral) will be stored in a database that all users can search)).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al (US PGPUB 20080195664) in view of of Van Coppenolle et al (US PGPUB 20150032847) and in further view of Petras et al (US PGPUB 20040205065) and  Leventhal et al (US PGPUB 20080255933). 

As per claim 22:
Maharajh, Van Coppenolle and Petras teach the method as specified in the parent claim 1 above. 
Van Coppenolle further teaches:
 “wherein the detecting a thanks activity further comprises” (Paragraph [0030] (the user will be recommended items that people with similar tastes and preferences liked which further includes)).
Maharajh, Van Coppenolle and Petras do not EXPLICITLY discloses: determining that a second user created a content referral because of a content referral previously created by a first user. 
However, Leventhal teaches:
“determining that a second user created a content referral because of a content referral previously created by a first user” (Paragraph [0041] (the user 3 receives a recommendation from a user 2 through the active advertisement object displayed on a blog and the user 2 receives a recommendation through the active advertisement object displayed on an email sent by a user 1)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Maharajh, Van Coppenolle, Petras and Leventhal for “determining that a second user created a content referral because of a content referral previously created by a first user” as a recommendation request is received from a user viewing the electronic medium to recommend the product to at least one more user, wherein the user and the at least one more recommended user form a recommendation network (Leventhal, Paragraph [0005]).  
Therefore, it would have been obvious to combine Maharajh, Van Coppenolle, Petras and Leventhal.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al, (US PGPUB 20210051372), a computer-implemented method includes receiving information expressing a user's interest in one or more media programs, obtaining information indicative of popularity for a plurality of media programs responsive to the received information by individuals other than the user, and transmitting one or more recommendations of media programs for display to the user, from the plurality of media programs that relate to the received information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163


/ALEX GOFMAN/Primary Examiner, Art Unit 2163